     Case 2:19-cv-00057-GMN-EJY Document 24 Filed 02/02/21 Page 1 of 1




 1                                  UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3                                                    ***
 4    ANTHONY BAILEY,                                            Case No. 2:19-cv-00057-GMN-EJY
 5                    Plaintiff,
                                                                                  ORDER
 6          v.
 7    NDOC et al.,
 8                    Defendants.
 9

10           Before the Court is Defendants’ Motion for an Extension of Time to File Dispositive Motions
11   (First Request). ECF No. 23. Counsel for Defendants explains an extraordinary recent caseload that
12   interferes with the current dispositive motion deadline. Id. at 3. The request for an additional thirty
13   days to file a dispositive motion is reasonable under the circumstances. No prejudice will arise to
14   Plaintiff, who is also entitled to this additional thirty day time period.
15           Accordingly, IT IS HEREBY ORDERED that Defendants’ Motion for an Extension of Time
16   to File Dispositive Motions (ECF No. 23) is GRANTED.
17           IT IS FURTHER ORDERED that the parties shall have through and including April 5, 2021
18   to file dispositive motions in the above captioned matter.
19

20           Dated this 2nd day of February, 2021
21

22

23                                                   ELAYNA J. YOUCHAH
                                                     UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                        1
